Citation Nr: 1716861	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-50 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to May 1967.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2015, the Veteran testified at a travel Board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By March 2017 letter, VA informed the Veteran of his right to request another optional Board hearing.  Shortly after, in March 2017, the Veteran declined to appear at another Board hearing and asked the Board to consider his case on the evidence of record.  As such, a copy of the July 2015 travel Board hearing is associated with the evidentiary record.

In February 2015, the Board remanded the Veteran's TDIU claim to the agency of original jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the February 2015 travel Board hearing, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.









REMAND

Though the Board regrets any additional delay, a remand is required for additional evidentiary development.  

In June 2008, the Veteran filed an application for increased compensation based on employability (TDIU).  The Veteran stated he became too disabled to work in December 2008 and last worked full time in December 2006 as an electrician; before this, he worked construction from 1995 to January 2006.  Id.  Further, he completed two years of college after obtaining a high school education.  Id.

The Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  Since September 12, 2003, he has been rated as at least 60 percent disabled for his ischemic cardiovascular disease with coronary artery disease.  Since that date, the Veteran has been service-connected and rated for the following disabilities: ischemic cardiovascular disease with coronary artery disease, rated at 60 percent disabling from September 12, 2003; nephropathy associated with diabetes mellitus, type II, rated at 60 percent disabling from October 9, 2007; diabetes mellitus, type II, rated at 10 percent disabling from July 18, 2005 to July 31, 2007 and 20 percent disabling from August 1, 2007; and peripheral neuropathy, left and right foot, associated with diabetes mellitus, type II, rated at 10 percent disabling each from October 9, 2007.  These disabilities combined from August 1, 2007 to October 8, 2007 rated at 70 percent disabling and 90 percent disabling from October 9, 2007.  See 38 C.F.R. § 4.16(a) (2016).  Importantly, the Veteran is not currently service-connected for rectal cancer, prostate cancer, and visual complications due to diabetes, which include blindness, peripheral marginal degeneration, optic atrophy, and cataracts.  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Around the same time the Veteran filed for a TDIU, the Veteran sought disability benefits through the Social Security Administration (SSA); in 2007, SSA granted the Veteran disability benefits based primarily on the Veteran's visual disturbances.  See April 2007 SSA disability determination and transmittal.  During an examination to determine benefits, a physician opined that the Veteran did not have sufficient vision to avoid ordinary workplace hazards to include desks, chairs, and floor wiring; as such, the Veteran should "avoid all hazards, including heights and machinery."  See April 2007 SSA examination.  Around four years later, VA afforded the Veteran a general medical examination.  See August 2011 VA examination.  Based on a review of the Veteran's complaints and physical examination, the examiner opined that the Veteran's service-connected diabetes and heart disease would prevent sustained or strenuous work.  The examiner also noted that the Veteran uses a cane for visual difficulty.  Though the Veteran posited that fatigue affected his productivity as an electrician, the VA examiner stated that the record showed "[the Veteran] stopped [working] in 2006 because of visual problems."  Id.   

At a 2015 travel Board hearing, the Veteran explained that he quit his job because he was unable to perform it or keep up his pace.  See July 2015 travel Board hearing.  The Veteran stated that he could not walk or stand for long time periods and that he could no longer climb ladders.  He also iterated that he was told by an unspecified heart doctor that he should not lift heavy objects, or bend over to hook a trailer up to a vehicle.  Id.  In fact, the Veteran submitted an opinion to the Board by a VA physician stating that "[the Veteran] has multiple medical problems including diabetes with nephropathy and coronary heart disease.  [The physician] did not feel [the Veteran] has any reasonable chance of employment."  See February 2015 VA doctor's opinion.  

As such, the evidence of record is in conflict as to whether the Veteran's service-connected disabilities solely account for his unemployability.  As stated above, the Veteran's functional ability to complete work tasks or obtain employment point to a myriad of potential causes.  The Veteran's last physical examination that involved his functional limitations occurred almost six years ago.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  At the July 2015 travel Board hearing, however, the Veteran testified that he now has limited sensation in his feet due to his neuropathy.  Further, the Veteran stated that he cannot walk for a "great" distance, and that he begins to "breathe a little harder" after 100 yards.  Id.  Upon review, the Board finds that a current examination is necessary to properly evaluate the severity of the Veteran's service-connected disabilities and how they exclusively impact his functional capacity.  

The Board also notes that the evidentiary record may be incomplete.  As alluded to before, the Veteran provided a medical opinion from a VA physician whom the Veteran claims he saw "approximately five, maybe six" times at the Salisbury VA Medical Center (VAMC).  Though the electronic file contains multiple treatment records from that facility, it does not contain any treatment record from that physician.  Further, the Veteran stated a private cardiac physician told him that his service-connected heart condition restricted his exertive functional capabilities.  The VLJ gave the Veteran and his representative time to submit these private treatment records; however, such records have not been received by VA or associated with the electronic file.  As such, on remand, the RO should obtain any outstanding VA treatment records and afford the Veteran an opportunity to submit a release so VA can obtain his relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Salisbury and/or Hefner VAMC dated from April 2011 to the present.  Include any records from Dr. T.M. O.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Ask the Veteran to identify all private treatment related to his service-connected disabilities (ischemic heart disease, nephropathy, bilateral foot neuropathy, and diabetes mellitus, type II) since at least 2008.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. A.C. in Gastonia, North Carolina.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of this care provider as identified in his July 2015 travel Board hearing transcript (Dr. A.C.) to aid him in identifying these records.

The Veteran's assistance should be requested as needed. All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected disabilities, but especially to determine their impact, either individually or in combination, on his employability owing to their functional impairment.  He must be notified of the date, time and place of the examination and advised that failure to report for any scheduled examination may result in the denial of his TDIU claim.  A copy of the notice letter must be associated with the electronic file, and a courtesy copy sent to the representative. 

All appropriate diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

The examiner is asked to assess the severity of all of the Veteran's service-connected disabilities (those being ischemic heart disease, nephropathy, bilateral foot neuropathy, and diabetes mellitus, type II) and their effect on his functional capacity.

If possible, the examiner should comment on whether the Veteran's service-connected disabilities, to exclude any non-service-connected disabilities such as visual complications and the Veteran's age, impact the Veteran's ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training.  

If the examiner comments that the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any comment with all evidence of record. 

It is imperative the examiner discuss the rationale of his/her comments in response to this question, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions. 

All examination findings, along with the complete rationale for all comments expressed, should be set forth in the examination report.

4.  After the development requested above is completed, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

